            Case 2:21-cr-00134-JAD-DJA Document 19
                                                18 Filed 08/16/21
                                                         08/13/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SIMON F. KUNG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6268
 5   Fax: 702.388.6418
     simon.kung@usdoj.gov
 6   Attorneys for the United States

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00134-JAD-DJA

10                  Plaintiff,                           Stipulation for Protective Order

11          v.

12   NICOLE MARIE SCUDERI,

13                  Defendant.

14

15          The parties, by and through the undersigned, respectfully request that the Court

16   issue an order protecting from disclosure to the public, or any third party not directly

17   related to this case, any documents, recordings, or other tangible things produced by the

18   government during discovery that contain the confidential personal identifying information

19   of individuals referenced in the discovery. The parties state as follows:

20          1.      The discovery to be produced in connection with this case contains

21   confidential personal identifying information, including names, addresses, debit/credit card

22   and bank account numbers of third parties.

23          2.      In order to protect the privacy of the individuals referenced in the discovery,

24   the parties intend to restrict access to the following individuals: attorneys for all parties, and
            Case 2:21-cr-00134-JAD-DJA Document 19
                                                18 Filed 08/16/21
                                                         08/13/21 Page 2 of 4




1    any personnel that the attorneys for all parties consider necessary to assist in performing

2    that attorney's duties in the prosecution or defense of this case, including investigators,

3    paralegals, retained experts, support staff, interpreters, and any other individuals

4    specifically authorized by the Court (collectively, the “Covered Individuals”).

5           3.     The Covered Individuals shall be advised of the Protective Order, and,

6    without leave of Court, the Covered Individuals shall not:

7                  a.      make copies for, or allow copies of any kind to be made by any other

8                          person of the Protected Information in this case;

9                  b.      unless as otherwise provided in this agreement, allow any other

10                         person to read, listen, or otherwise review the Protected Information

11                         in this case;

12                 c.      use the Protected Information for any purpose other than preparing to

13                         defend against or prosecute the violations in the Petition, Addendum,

14                         and pre-indictment charges, or any further charges arising out of these

15                         cases; or

16                 d.      attach any Protected Information to any of the pleadings, briefs, or

17                         other court filings except to the extent those pleadings, briefs, or

18                         filings are filed under seal or properly compliant with LR IC 6-1.

19          4.     Defendant shall only be permitted to review the Protected Information in the

20   offices of her defense counsel. While reviewing the Protected Information, Defendant shall

21   not have access to a cellular phone or any digital recording device. Defendant shall not

22   include Protected Information in any written notes. Defense counsel shall inspect all

23   written notes made by defendant to ensure compliance with the aforementioned provision.

24

                                                     2
            Case 2:21-cr-00134-JAD-DJA Document 19
                                                18 Filed 08/16/21
                                                         08/13/21 Page 3 of 4




1           5.      Nothing in this stipulation is intended to restrict the parties' use or

2    introduction of the Protected Information as evidence at trial or support in motion practice.

3           6.      The parties shall inform any person to whom disclosure may be made

4    pursuant to this order of the existence and terms of this Court's order. The parties reserve

5    the right to seek to modify the terms of this protective order at a later time pursuant to

6    Federal Rule of Criminal Procedure 16(d)(1). Should a reasonable need for this protective

7    order cease to exist, on grounds other than a Covered Individual or some other person

8    violating or circumventing its terms, the Government will move expeditiously for its

9    dissolution.

10          7.      In the event of an inadvertent disclosure of the Protected Information, the

11   party making or learning of the inadvertent disclosure will immediately:

12                  a.     Notify the person to whom the disclosure was made that it contains

13                         Protected Information subject to a Protective Order;

14                  b.     Make all reasonable efforts to preclude dissemination or use of the

15                         Protected Information by the person to whom disclosure was

16                         inadvertently made;

17                  c.     Notify the Government and other parties of the identity of the person

18                         to whom the disclosure was made, the circumstances surrounding the

19                         disclosure, and the steps taken to ensure against further

20                         dissemination or use of the information; and

21                  d.     Notify the Court in writing under seal.

22          8.      The defense hereby stipulates to this protective order.

23

24

                                                     3
          Case 2:21-cr-00134-JAD-DJA Document 19
                                              18 Filed 08/16/21
                                                       08/13/21 Page 4 of 4




1                                            Respectfully submitted,

2                                            For the United States:

3                                            CHRISTOPHER CHIOU
                                             Acting United States Attorney
4
                                             s/ Simon F. Kung
5                                            Simon F. Kung
                                             Assistant United States Attorney
6
                                             For the Defense:
7
                                             s/ Joanne Diamond
8                                            Joanne Diamond
                                             Assistant Federal Public Defender
9                                            Attorney for Nicole Marie Scuderi

10

11   IT IS SO ORDERED:

12
                                                          August 16, 2021
     ___________________________                          _________________
13   HON. DANIEL J. ALBREGTS                              Date
     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

                                         4
